DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August, 2021, 16 May, 2021, and 2 November, 2021 are being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 31 August, 2021.
The amendments have been entered, and accordingly, claims 1-21 are pending.

Drawings
The drawings were received on 31 August, 2021.  These drawings are unacceptable and not entered, as the drawings submitted contain new matter (figure 17 contains the reference character 680 to designate bus bars, but, in view of the originally filed specification on 20 September, 2018, 680 the reference character 680 was originally used to designate a TEC and no designation of the bus bars was given; see paragraph 56 of the originally filed specification on 20 September, 2018 wherein at least a copper bus line 700 and wires 710 was originally used to designate any structure possibly resembling a bus bar, but these designations were deleted in the preliminary amendments filed on 15 January, 2019).
Specification
The amendment filed 31 August, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (bolded portion of the proposed specification amendments filed on 31 August, 2021): 
“[00108]	The next step is to arrange the modules that produce the cooling effect in the device, the thermoelectric coolers (TECs). The TECs operate on electrical power, so they are connected to a power source via bus bars. These bus bars are made of copper, thin, flexible, and keep a low profile inside the HEMs. The low profile is essential in maintaining interstitial space within the HEM between the two sides of the TECs. The bus bars are highly electrically conductive, which prevents them from heating up. Any heat generated through resistance losses in the wiring would inherently cause the HEM to be less efficient. The wiring on each TEC is trimmed down to 1/4”. Copper bus bars are cut to the corresponding lengths between TECs, and the TEC wires are soldered to the bus bars. If the HEM has multiple banks, the bus bars are soldered together at junctions. Each TEC is cleaned thoroughly with acetone upon completion of soldering. This completes the ‘TEC chain.’ To prevent shorting the circuit, insulating tape is placed on the bottom plate in any area the bus bar may come in contact with the plate.FIG. 16 and FIG.17 illustrate the TEC assembly with TECs 670 and bus bars 680.”
In particular, 670 was originally used in the originally filed specification to designate the TEC assembly and 680 was originally used in the originally filed specification to designate the TEC. Adding such recitations and designations in the specification are considered to be new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 3, 6, 9 are objected to because of the following informalities: 
Claim 3 recites, “…wherein the said thermally conductive plate pieces comprise thin metal plates.”, which should be corrected to either - -…wherein [[the]] said thermally conductive plate pieces comprise thin metal plates. - - or - - …wherein the 
Claim 6 recites, “…configured for increasing flexibility between the first thermally conductive plate pieces and the second thermally conductive plate piece.”, which should be corrected to either - -…configured for increasing flexibility between [[the]] a first thermally conductive plate pieces and [[the]] a second thermally conductive plate piece.- -.
Claim 9 recites, “…said module…”, which should be corrected to either - -…said heat exchange module…- -.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites, in newly presented claim limitations, “…wherein said thermally conductive plate pieces are arranged in a one dimensional array in said heat exchange module.” This is considered new matter. In particular, the specification fails to recite the arrangement being in a desired one dimensional array, and fails to depict the intent of disposing the thermally conductive plate pieces (540) in a one dimensional array. In Applicant’s remarks (page 18) filed on 31 August, 2021, it is suggested that figures 11-16 provide support for two to three dimensional arrays, and does not point to any support for one dimensional arrays. As the disclosure, as originally filed, fails to describe in such a way as to reasonably convey to those having ordinary skill within the art that the inventor or joint inventor, at the time the invention was effectively filed, had possession of the claimed invention. For examination purposes, it is being interpreted that the thermally conductive plate pieces are intended to be in a two dimensional array, as it further does not provide any support for a three dimensional array (the plate pieces are not disposed along X-Y-Z directions relative to one another).  This provides that claims 20 and 21 are identical, and appropriate correction should be made, in view of this interpretation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in amendment, recites the limitation "the interior of said channel" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claim limitation recites - - [[the]] an interior of said channel - -.
The term "sufficient" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the specification fails to disclose or reasonably suggest some standard for measuring the scope of the terminology or some objective standard provided to allow the public to determine the scope of the claim. See MPEP §2173.05(b). For examination purposes, it is being construed that the claims are directed towards said plurality of window openings to allow for transfer of heat into said channel.
Claims 2-21 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 6, in amendment, recites the limitations "the first thermally conductive plate piece and the second thermally conductive plate piece" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claim limitation recites - - [[a]] first thermally conductive plate piece and [[a]] second thermally conductive plate piece - -, which are specific plates of the thermally conductive plate pieces.
Claim 8, which depends from claim 1, recites the limitations “wherein the core composite layer includes a pre-formed through-opening in which the thermoelectric cooler is positioned”. The limitation, when read in light of claim 1, which has been amended to require, “a core composite layer disposed over said first heat reflective layer, wherein said core composite layer is configured with windows so that said core composite layer surrounds each of said thermoelectric coolers (TECs) to provide interstitial insulation”, is indefinite. It is unclear the connection, if any, between the windows and the through-opening of which both seem to be provided for the thermoelectric to be positioned within and surrounded by. Looking at the specification, paragraph 55 provides that the core composite layer (800) has holes (810) cut within it (figures 19 and 20) for the TEC’s to be positioned with (figure 3; par. 153). For this, it seems as though the windows and the through-opening are intended to be the same structure provided with the core composite layer. Therefore, for examination purposes, it is being construed that claim 8 is directed to wherein the core composite layer includes pre-formed windows in which the thermoelectric coolers are positioned.
Claims 16-19, in amendment each now being dependent from claim 1, recite the limitation "the mechanical securement" in respective line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claim limitation recites - - [[the]] a mechanical securement - -.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/4/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763